 



Exhibit 10.12
TARGA RESOURCES PARTNERS LP
INDEMNIFICATION AGREEMENT
     THIS AGREEMENT (this “Agreement”) is effective February 14, 2007, between
Targa Resources Partners LP, a Delaware limited partnership (the “MLP”), Targa
Resources GP LLC, a Delaware limited liability company (the “Company”), and the
undersigned director or officer of the Company (“Indemnitee”).
     WHEREAS, the MLP Partnership Agreement (as defined below) provides for
indemnification of each director and officer of the Company and the MLP, as well
as persons serving in various other capacities, to the maximum extent permitted
by law;
     WHEREAS, the Indemnitee is entitled to indemnification pursuant to the MLP
Partnership Agreement;
     WHEREAS, the Company LLC Agreement (as defined below) provides
indemnification of each director and officer of the Company, as well as persons
serving in other capacities, to the maximum extent authorized by law;
     WHEREAS, the Indemnitee is entitled to indemnification pursuant to the
Company LLC Agreement;
     WHEREAS, in recognition of Indemnitee’s need for substantial protection
against personal liability in order to enhance Indemnitee’s continued service to
the MLP and the Company in an effective manner, the MLP and the Company wish to
provide in this Agreement for the indemnification of and the advancing of
expenses to Indemnitee to the fullest extent permitted by law (whether partial
or complete) and as set forth in this Agreement, and, to the extent insurance is
maintained, for the continued coverage of Indemnitee under the MLP’s and/or the
Company’s directors’ and officers’ liability insurance policies;
     WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the MLP and/or the Company on condition
that the Indemnitee be so indemnified;
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the MLP, the Company and Indemnitee do hereby covenant and
agree as follows:
     1. Definitions. As used in this Agreement:
          (a) The term “Proceeding” shall include any threatened, pending or
completed action, suit, inquiry or proceeding, whether brought by or in the
right of the MLP or the Company or any predecessor, subsidiary or affiliated
company or otherwise and whether of a civil, criminal, administrative,
arbitrative or investigative nature, in which Indemnitee is or will be involved
as a party, as a witness or otherwise, by reason of the fact that Indemnitee is
or was a director or officer of the MLP or the Company, by reason of any action
taken by him or of any inaction on his part while acting as a director or
officer or by reason of the fact that he is or was serving at the request of the
MLP or the Company as a director, officer, trustee, employee or agent of another
corporation, partnership, joint venture, trust, limited liability company or
other

 



--------------------------------------------------------------------------------



 




enterprise; in each case whether or not he is acting or serving in any such
capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement; provided
that any such action, suit or proceeding which is brought by Indemnitee against
the MLP or the Company or any predecessor, subsidiary or affiliated company or
directors or officers of the MLP or the Company or any predecessor, subsidiary
or affiliated company, other than an action brought by Indemnitee to enforce his
rights under this Agreement, shall not be deemed a Proceeding without prior
approval by a majority of the Board of Directors of the Company.
     (b) The term “Expenses” shall include, without limitation, any judgments,
fines and penalties against Indemnitee in connection with a Proceeding; amounts
paid by Indemnitee in settlement of a Proceeding; and all attorneys’ fees and
disbursements, accountants’ fees, private investigation fees and disbursements,
retainers, court costs, transcript costs, fees of experts, fees and expenses of
witnesses, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements,
or expenses, reasonably incurred by or for Indemnitee in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in a Proceeding or establishing Indemnitee’s right
of entitlement to indemnification for any of the foregoing.
     (c) References to Indemnitee’s being or acting as “a director or officer of
the MLP or the Company” or “serving at the request of the MLP or the Company as
a director, officer, trustee, employee or agent of another corporation,
partnership, joint venture, trust, limited liability company or other
enterprise” shall include in each case service to or actions taken while and as
a result of being a director, officer, trustee, employee or agent of any
predecessor, subsidiary or affiliated company of the MLP or the Company.
     (d) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the MLP or the
Company” shall include any service as a director, officer, employee or agent of
the MLP or the Company which imposes duties on, or involves services by, such
director, officer, trustee, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries.
     (e) The term “substantiating documentation” shall mean copies of bills or
invoices for costs incurred by or for Indemnitee, or copies of court or agency
orders or decrees or settlement agreements, as the case may be, accompanied by a
sworn statement from Indemnitee that such bills, invoices, court or agency
orders or decrees or settlement agreements, represent costs or liabilities
meeting the definition of “Expenses” herein.
     (f) The terms “he” and “his” have been used for convenience and mean “she”
and “her” if Indemnitee is a female.
     (g) The term “MLP Partnership Agreement” means the First Amended and
Restated Agreement of Limited Partnership of the MLP, dated as of February 14,
2007, as amended or restated from time to time.

2



--------------------------------------------------------------------------------



 



          (h) The term “Company LLC Agreement” means the Limited Liability
Company Agreement of the Company, dated as of October 23, 2006, as amended or
restated from time to time.
          (i) The term “LLC Statute” means the Delaware Limited Liability
Company Act.
          (j) The term “Partnership Statute” means the Delaware Revised Uniform
Limited Partnership Act.
          (k) The term “Board of Directors” means the Board of Directors of the
Company.
     2. Indemnity of Indemnitee. Each of the MLP and the Company hereby agrees
(subject to the provisions of Section 5 below) to hold harmless and indemnify
Indemnitee against Expenses to the fullest extent authorized or permitted by law
(including the applicable provisions of the Partnership Statute and the LLC
Statute). The phrase “to the fullest extent permitted by law” shall include, but
not be limited to (a) to the fullest extent permitted by any provision of the
Partnership Statute and the LLC Statute that authorizes or permits additional
indemnification by agreement, or the corresponding provision of any amendment to
or replacement of the Partnership Statute and the LLC Statute and (b) to the
fullest extent authorized or permitted by any amendments to or replacements of
the Partnership Statute and the LLC Statute adopted after the date of this
Agreement that increase the extent to which an entity may indemnify its officers
and directors. Any amendment, alteration or repeal of the Partnership Statute
and the LLC Statute that adversely affects any right of Indemnitee shall be
prospective only and shall not limit or eliminate any such right with respect to
any Proceeding involving any occurrence or alleged occurrence of any action or
omission to act that took place prior to such amendment or repeal.
     3. Additional Indemnity. Each of the MLP and the Company hereby further
agrees (subject to the provisions of Section 5 below) to hold harmless and
indemnify Indemnitee against Expenses incurred by reason of the fact that
Indemnitee is or was a director or officer of the MLP or the Company, or is or
was serving at the request of the MLP or the Company as a director, officer,
trustee, employee or agent of another corporation, partnership, joint venture,
trust, limited liability company or other enterprise, including, without
limitation, any predecessor, subsidiary or affiliated entity of the MLP or the
Company, provided that the Indemnitee shall not be indemnified and held harmless
if there has been a final and non-appealable judgment entered by a court of
competent jurisdiction determining that, in respect of the matter for which the
Indemnitee is seeking indemnification pursuant to this Agreement, the Indemnitee
acted in bad faith or engaged in fraud or willful misconduct or, in the case of
a criminal matter, acted with knowledge that the Indemnitee’s conduct was
unlawful. The termination of any Proceeding by judgment, order of the court,
settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not, of itself, create a presumption that Indemnitee acted in bad faith or
engaged in fraud or willful misconduct or, in the case of a criminal matter,
acted with knowledge that the Indemnitee’s conduct was unlawful.
     4. Contribution. If the indemnification provided under Section 2 is
unavailable by reason of a court decision, based on grounds other than any of
those set forth in Section 5 below,

3



--------------------------------------------------------------------------------



 



then, in respect of any Proceeding in which the MLP or the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the MLP and
the Company shall contribute to the amount of Expenses actually and reasonably
incurred and paid or payable by Indemnitee in such proportion as is appropriate
to reflect (a) the relative benefits received by the MLP or the Company on one
hand and Indemnitee on the other from the transaction from which such Proceeding
arose and (b) the relative fault of the MLP or the Company on the one hand and
of Indemnitee on the other in connection with the events that resulted in such
Expenses as well as any other relevant equitable considerations. The relative
fault of the MLP or the Company on the one hand and of Indemnitee on the other
shall be determined by reference to, among other things, the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
the circumstances resulting in such Expenses. Each of the MLP and the Company
agrees that it would not be just and equitable if contribution pursuant to this
Section 4 were determined by pro rata allocation or any other method of
allocation that does not take into account of the foregoing equitable
considerations.
     5. Exceptions. Any other provision herein to the contrary notwithstanding,
the MLP and the Company shall not be obligated pursuant to the terms of this
Agreement:
          (a) Claims Initiated by Indemnitee. To indemnify or advance expenses
to Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement;
          (b) Insured Claims. To indemnify Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement) to the
extent such expenses or liabilities have been paid directly to Indemnitee by an
insurance carrier under a policy of directors’ and officers’ liability
insurance;
          (c) Claims Under Section 16(b). To indemnify Indemnitee for expenses
or the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute;
          (d) Unlawful Claims. To indemnify Indemnitee to the extent such
indemnification is prohibited by applicable law; or
          (e) Unauthorized Settlement. To indemnify Indemnitee with regard to
any judicial award if the MLP or the Company was not given a reasonable and
timely opportunity, to participate in the defense of such action or to indemnify
Indemnitee for any amounts paid in settlement of any Proceeding effected without
the MLP’s or the Company’s prior written consent.
     6. Choice of Counsel. If Indemnitee is a director but not an officer of the
MLP or the Company, he, together with the other directors who are not officers
of the MLP or the Company and are seeking indemnification (the “Outside
Directors”), shall be entitled to employ, and be reimbursed for the fees and
disbursements of, a single counsel separate from that chosen

4



--------------------------------------------------------------------------------



 



by Indemnitees who are officers of the MLP or the Company. The principal counsel
for Outside Directors (“Principal Counsel”) shall be determined by majority vote
of the Outside Directors who are seeking indemnification, and the Principal
Counsel for the Indemnitees who are not Outside Directors (“Separate Counsel”)
shall be determined by majority vote of such Indemnitees, in each case subject
to the consent of the MLP or the Company (not to be unreasonably withheld or
delayed). The obligation of the MLP and the Company to reimburse Indemnitee for
the fees and disbursements of counsel hereunder shall not extend to the fees and
disbursements of any counsel employed by Indemnitee other than Principal Counsel
or Separate Counsel, as the case may be, unless Indemnitee has interests that
are different from those of the other Indemnitees or defenses available to him
that are in addition to or different from those of the other Indemnitees such
that Principal Counsel or Separate Counsel, as the case may be, would have an
actual or potential conflict of interest in representing Indemnitee.
     7. Advances of Expenses.
     (a) Expenses (other than judgments, penalties, fines and settlements)
incurred by Indemnitee shall be paid by the MLP and the Company, in advance of
the final disposition of the Proceeding, within three business days after
receipt of Indemnitee’s written request accompanied by substantiating
documentation and Indemnitee’s written affirmation as described in subsection
(c) below. No objections based on or involving the question whether such charges
meet the definition of “Expenses,” including any question regarding the
reasonableness of such Expenses, shall be grounds for failure to advance to such
Indemnitee, or to reimburse such Indemnitee for, the amount claimed within such
three business day period, and the undertaking of Indemnitee set forth in this
Section 7 to repay any such amount to the extent it is ultimately determined
that Indemnitee is not entitled to indemnification shall be deemed to include an
undertaking to repay any such amounts determined not to have met such
definition.
     (b) Indemnitee hereby undertakes to repay to the MLP and the Company
(i) any advances or payment of Expenses made pursuant to this Section 7 and
(ii) any judgments, penalties, fines and settlements paid to or on behalf of
Indemnitee hereunder, in each case to the extent that it is ultimately
determined in a final judgment or other final adjudication of a court of
competent jurisdiction that Indemnitee is not entitled to indemnification.
     (c) As a condition to the advancement of such Expenses or the payment of
such judgments, penalties, fines and settlements, Indemnitee shall execute an
acknowledgment wherein Indemnitee affirms (i) that Indemnitee has met the
applicable standard of conduct for indemnification and (ii) that such Expenses
or such judgments, penalties, fines and settlements, as the case may be, are
delivered pursuant and are subject to the provisions of this Agreement.
     8. Right of Indemnitee to Indemnification Upon Application; Procedure Upon
Application. Any indemnification payment under this Agreement, other than
pursuant to Section 7 hereof, shall be made no later than 30 days after receipt
by the MLP and the Company of the written request of Indemnitee, accompanied by
substantiating documentation, unless a determination is made within said 30-day
period that Indemnitee has not met the relevant standards for indemnification
set forth in Section 3 hereof by (a) the Board of Directors by a majority vote
of a quorum consisting of directors who are not or were not parties to such
Proceeding, (b) a committee of the Board of Directors designated by majority
vote of the Board

5



--------------------------------------------------------------------------------



 



of Directors, even though less than a quorum, (c) if there are no such
directors, or if such directors so direct, independent legal counsel in a
written opinion or (d) the equity owners.
     The right to indemnification or advances as provided by this Agreement
shall be enforceable by Indemnitee in any court of competent jurisdiction. The
burden of proving that indemnification is not appropriate shall be on the MLP
and the Company. Neither the failure of the MLP or the Company (including its
Board of Directors, any committee thereof, independent legal counsel or its
equity owners) to have made a determination prior to the commencement of such
action that indemnification is proper in the circumstances because Indemnitee
has met the applicable standards of conduct, nor an actual determination by the
MLP and the Company (including its Board of Directors, any committee thereof,
independent legal counsel or its equity owners) that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.
     9. Indemnification Hereunder Not Exclusive. The indemnification and
advancement of expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may be entitled under the MLP
Partnership Agreement, the Company LLC Agreement, the Partnership Statute, the
LLC Statute, any directors and officers insurance maintained by or on behalf of
the MLP or the Company, any agreement, or otherwise, both as to action in his
official capacity and as to action in another capacity while holding such
office; provided, however, that this Agreement supersedes all prior written
indemnification agreements between the MLP or the Company (or any predecessor
thereof) and Indemnitee with respect to the subject matter hereof. However,
Indemnitee shall reimburse the MLP and the Company for amounts paid to
Indemnitee pursuant to such other rights to the extent such payments duplicate
any payments received pursuant to this Agreement.
     10. Continuation of Indemnity. All agreements and obligations of the MLP
and the Company contained herein shall continue during the period Indemnitee is
a director or officer of the MLP or the Company (or is or was serving at the
request of the MLP or the Company as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust, limited liability
company or other enterprise) and shall continue thereafter so long as Indemnitee
shall be subject to any possible Proceeding (notwithstanding the fact that
Indemnitee has ceased to serve the MLP or the Company).
     11. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the MLP and the Company for a portion of
Expenses, but not, however, for the total amount thereof, the MLP and the
Company shall nevertheless indemnify Indemnitee for the portion of such Expenses
to which Indemnitee is entitled.

6



--------------------------------------------------------------------------------



 



     12. Acknowledgements. Each of the MLP and the Company expressly confirms
and agrees that it has entered into this Agreement and assumed the obligations
imposed on it hereby in order to induce Indemnitee to serve or to continue to
serve as a director or officer of the MLP and/or the Company, and acknowledges
that Indemnitee is relying upon this Agreement in agreeing to serve or in
continuing to serve as a director or officer of the MLP and/or the Company.
     13. Enforcement. In the event Indemnitee is required to bring any action or
other proceeding to enforce rights or to collect moneys due under this Agreement
and is successful in such action, the MLP and the Company shall reimburse
Indemnitee for all of Indemnitee’s expenses in bringing and pursuing such
action.
     14. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable (a) the validity, legality and enforceability
of the remaining provisions of this Agreement shall not be in any way affected
or impaired thereby, and (b) to the fullest extent possible, the provisions of
this Agreement shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable. Each section of this
Agreement is a separate and independent portion of this Agreement. If the
indemnification to which Indemnitee is entitled with respect to any aspect of
any claim varies between two or more sections of this Agreement, that section
providing the most comprehensive indemnification shall apply.
     15. Liability Insurance. To the extent the MLP or the Company maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available and
maintained by the MLP or the Company for any director or officer of the MLP or
the Company or any applicable subsidiary or affiliated company.
     16. Miscellaneous.
          (a) Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflict of law.
          (b) Entire Agreement; Enforcement of Rights. This Agreement sets forth
the entire agreement and understanding of the parties relating to the subject
matter herein and merges all prior discussions between them. No modification of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing signed by the parties to this
Agreement. The failure by any party to enforce any rights under this Agreement
shall not be construed as a waiver of any rights of such party.
          (c) Construction. This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.

7



--------------------------------------------------------------------------------



 



          (d) Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (i) when delivered personally to
the recipient, (ii) one business day after the date when sent to the recipient
by reputable overnight courier service (charges prepaid), or (iii) five business
days after the date when mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid. Such notices, demands and
other communications shall be sent to the parties at the addresses indicated on
the signature page hereto, or to such other address as any party hereto may,
from time to time, designate in writing delivered pursuant to the terms of this
Section 16(d).
          (e) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
          (f) Successors and Assigns. This Agreement shall be binding upon the
MLP and the Company and their respective successors and assigns and shall inure
to the benefit of Indemnitee and Indemnitee’s heirs, legal representatives and
assigns.
          (g) Subrogation. In the event of payment under this Agreement, the MLP
and the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
MLP and the Company to effectively bring suit to enforce such rights.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and
as of the day and year first above written.

                  TARGA RESOURCES PARTNERS LP    
 
                     By Targa Resources GP LLC,                   its general
partner    
 
           
 
  By:   /s/ Rene R. Joyce    
 
           
 
  Name:   Rene R. Joyce    
 
  Title:   Chief Executive Officer    
 
                Address: 1000 Louisiana, Suite 4300    
 
         Houston, Texas 77002    
 
                TARGA RESOURCES GP LLC    
 
           
 
  By:   /s/ Rene R. Joyce    
 
           
 
  Name:   Rene R. Joyce    
 
  Title:   Chief Executive Officer    
 
                Address: 1000 Louisiana, Suite 4300    
 
         Houston, Texas 77002    
 
                INDEMNITEE:    
 
                /s/ Barry R. Pearl                   Barry R. Pearl    

